DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: because it does not reflect the current status of all related applications.  
Appropriate correction is required.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not concise exceeds the 150 word limit.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to because the drawings include illegible reference numerals and text.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
A claim is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus.
	It is noted that the device is defined by the positively claimed structural elements listed in the body of the claim after the term “comprising”. The apparatus is not structurally defined by the phrases directed to the intended/possible use of positively claimed elements with further materials and further structures not positively claimed as elements of the apparatus (materials/articles intended to be worked upon). For example, it is noted that the claims mention a syringe, cylinder, and liquid. However, the syringe, cylinder, and liquid are not positively claimed as elements of the pipette. The syringe (structural elements of the syringe) and cylinder are articles that can be and/or are intended be employed with the pipette. However, such unclaimed structures (and any such other unclaimed structures recited in the claims) do not define the structure of the pipette.   One (an owner, operator, possessor, purchaser, etc. of the claimed apparatus) is not required to use the pipette with a syringe, cylinder, liquid, nor any other unclaimed structures or materials that are not positively claimed as structural elements of the pipette. 
	It is noted that applicant has chosen to employ reference numerals within the claims. However, the reference numerals, nor corresponding elements illustrated in the drawings, will not be read/considered as structural elements in the claims. 
It is noted that the terms  “or”, and “and/or”, employed throughout the claims provide for options or alternatives not requirements. 
	It is noted that the various “when” clauses employed throughout the claims are directed to conditions not requirements. The conditions are never required to be performed and occur.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “displacement means”; “means of the display apparatus” in claims 1-2.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
It is noted that the various “for…” clauses (and other such clauses) employed throughout the claims are not considered as being an invocation of 112(f), but are directed to intended/possible use of the respective elements. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The language employed throughout the claims is not in compliance with US standards, grammar, syntax, and practices. Furthermore, the language is vague, ambiguous, awkward, inconsistent, and confusing.
As to claims 1-4, it is unclear what the scope of the claims is because reasons provided for herein. The examiner can not clearly ascertain what are the metes and bounds of the pipette as claimed. It is noted that while the examiner has attempted to identify each of the issues, the examiner hereby requests that applicant address issues inadvertently not identified by the examiner. 
The term “strip-shaped” in claim 1 is a relative term which renders the claim indefinite. The term “strip-shaped” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What may be considered as “strip-shaped” to one person may not be considered as such to another and vice versa.
It is unclear what is the structural nexus (structural connectivity) between each of the positively claimed elements because the claim does not provide for such. Each of the elements are not required be connected such as to establish a single apparatus, a pipette. A group, list of unconnected parts does not establish, define a single apparatus, pipette.
It is unclear what is meant by the various “with…” clauses employed throughout the claims. For example, in the 2nd paragraph of claim 1,  it is unclear what is structurally meant by “a seat with an opening”. It is unclear if the seat comprises the opening or if the phrase is referring to a seat in combination with an opening (that is no necessarily an element of the seat.  This also applicable to all such similar clauses employed throughout the claims. 
Claim 1 recites the limitation "the bottom end of the housing" in line 1, of the 2nd paragraph of claim 1.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is noted that although not claimed as an element of the pipette, it is unclear what is structurally considered as, required to structurally define “a fastening section”. 
Claim 1 recites the limitation "the top edge of a cylinder" in line 2 of the 2nd paragraph.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear what is considered as “another seat” and if such another seat is an element of the seat body in the 3rd paragraph. See prior remarks above directed to the “with…” clauses. 
It is further unclear what is considered as “another opening” and if such “another opening” is an element of the housing. Furthermore, it is noted that the “for inserting…” clause is directed to intended use. It is unclear what is considered as “another fastening section”. Furthermore, such section of a plunger of an unclaimed syringe does not structurally define the pipette. See prior remarks above. 
Claim 1 recites the limitations "the fastening section in seat”; "the additional fastening section”; and “the additional seat”  in the 4th paragraph.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the seat body within the housing" and “the longitudinal direction of the housing” in paragraph 5.  There is insufficient antecedent basis for this limitation in the claim.
In paragraph 6 of claim 1, it is unclear that the phrase “that have” is meant to modify. 
Claim 1 recites the limitation “the drawing lever” in paragraph 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the stepwise discharging of liquid" in paragraph 7.  There is insufficient antecedent basis for this limitation in the claim. As noted above, the claims are directed to a pipette not a process of use of the pipette with further unclaimed articles and/or materials. Furthermore, the use of the term “and” appears to be inappropriate, because the next listed element is not the last element in the list of elements of the claim. 
In paragraph 8 of claim 1, it is noted that the “an adjusting element for…” clause is not considered as an invocation of 112(f). Furthermore, a dosing increment is not structure nor defined in the claim. 
Claim 1 recites the limitation "the dosing increment set" in paragraph  9.  There is insufficient antecedent basis for this limitation in the claim. No dosing increment of anything is defined in the claim nor is such required to be set. It is unclear what is a “set” dosing increment. 
As to paragraph 10, it is unclear what is the structural nexus of the “a syringe”  (not positively claimed as an element of the invention) to the prior mentioned “a syringe” and “the syringe) (also not positively claimed as an element of the invention). Furthermore, it is unclear how one define the claimed invention, a pipette, relative to itself “the pipette” because all of the positively claimed elements are the pipette. If applicant intends for the means for detecting to be structurally connected to some other specific positively claimed structural element, the claim should clearly provide for such .
Claim 1 recites the limitation "the respective position of the means for displacing the seat body" in paragraph 11.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, as noted above, the “when displacing…” clause is directed to conditional usage.  
Claim 1 recites the limitations “the means for displacing the seat body” and "the displacement means" in paragraph 11.  There is insufficient antecedent basis for these limitations in the claim. If this is meant to refer to the “at least one means for displacing the seat body”. If so, the claims should employ consistent terminology to clearly indicate such. Furthermore, it is noted that “a path” is not structurally defined in the claim.  
Claim 1 recites the limitation "the detection means" in paragraph 12.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear if the phrase is meant to refer to any of the prior “means for detecting the dosing increment”; “means for detecting a syringe”; or “means for detecting the respecting position of (at least one) means for displacing the seat body. 
In paragraph 14, the “wherein” paragraph, it is unclear what the pronouns “it”; “this”, and “them” are meant to reference. See any other pronouns employed in the claims. 
Claim 1 recites the limitation "the dosing volume" “the set dosing increment” in paragraph 14.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, the “when’ clause is directed to a condition. See prior remarks above. 
 In paragraph 14, it is unclear which/what syringe is being referenced by the phrase “the syringe”. Furthermore, it is unclear how the pipette, claimed invention can be defined relative to the pipette,  itself as a whole. See remarks above. 
Claim 1 recites the limitation " the maximum possible number of dosing steps"; “the execution” of “the reverse stroke” in paragraph 14.  There is insufficient antecedent basis for this limitation in the claim. It is noted that such “maximum possible number of steps” is not defined by any numerical value or range value nor is any reverse stroke of anything defined in the claim. Furthermore, as noted above, no process steps  are required to be performed/executed in any order with the claimed pipette (nor positively claimed elements of the pipette), including with any completely or partially filled syringe. It is unclear what is meant by “given the set dosing increment and….”  It is noted that no set dosing increment (nor any other data, information, value, etc.) is required to be “given” to anyone nor anything. 
Claim 1 recites the limitation " the position of the displacement means on the path" in paragraph 14.  There is insufficient antecedent basis for this limitation in the claim. See also prior remarks/rejections above directed to “the displacement means”. 
It is further unclear what the phrase “and displays…” is meant to reference. The control apparatus does not appear to have the ability to display anything. 
Claim 1 recites the limitation "the execution of a reverse stroke to be executed by at least once actuating the control button" in paragraph 14.  There is insufficient antecedent basis for this limitation in the claim. See prior remarks/rejections above directed to the execution of any process steps. Furthermore, it is noted that the phrases “by at least once actuating the control button” and “until the reverse stroke is executed”  are directed to conditional process steps and no reverse stroke of anything is defined in the claim, required to be performed not is any outputting of anything from anything/anyone to anything/anyone required to be performed. It is further unclear what is meant by “another display apparatus” and if such “another display apparatus” is intended to be a structural element of the instant invention.  
Claim 1 recites the limitation "the number of executed dosing steps " in paragraph 14.  There is insufficient antecedent basis for this limitation in the claim. Although, no displaying steps are required to occur, it is unclear what the phrase “and displays the number of …” is meant to reference. 
Claim 1 recites the limitation “the number of dosing steps still possible without refilling the syringe " in next-to-last line of paragraph 14.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear which display apparatus is being referenced by the phrase “means of the display apparatus”. If applicant intends for the control apparatus to be an programmed, electronic element that comprises specific software (instructions, algorithm, etc.), then it is suggested that the claims be amended to clearly provide for such. 
Claim 2 recites the limitations "the means for detecting the respective position of the displacement means”.  There is insufficient antecedent basis for this limitation in the claim. See also prior remarks/rejections above. 
Claim 2 recites the limitation "the displacement element of the displacement means" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 2 recites the limitation " the displacement of the incremental encoder." in the last 2 lines.  There is insufficient antecedent basis for this limitation in the claim.
As to claim 3, it is unclear who/what the pronoun “whose” references. 
Claim 3 recites the limitation "the drawing body" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear if applicant intends for the claimed invention to comprise a pawl and where such pawl is located, connected to relative to the prior previously positively claimed elements. As presently drafted, no such pawl is positively claimed as an element of invention. What “can be” done, engaged with such unclaimed pawl does not further structurally define the claimed pipette. It is noted that the “when” and “upon actuation” clauses  are directed to conditions. Furthermore, it is unclear what “upon actuation” is mean to reference. However, it is noted that nothing is ever required to be actuated.  
As to claim 4, it is unclear what is structurally meant by “designed as a single piece….” It is further unclear what is meant by the “with…” clause. See remarks/rejections above. 
The term “securely connected” in claim 4 is a relative term which renders the claim indefinite. The term “securely connected” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What may be considered “securely connected” to one person may not be considered as such to another and vice versa.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN R GORDON/Primary Examiner, Art Unit 1798